PARR, J., concurring: I agree with the majority’s opinion, and write separately merely to emphasize that each case that comes before this Court presents a unique set of facts and is decided on its own merits. Although we now find that the facts of this case are “markedly different” from the facts of some of the cases we have decided involving construction contractors, I believe that the principles enunciated here also apply to construction cases. This is true, for example, when a building material is indispensable and inseparable from the service provided by the construction contractor. See, e.g., Galedrige Constr., Inc. v. Commissioner, T.C. Memo. 1997-240. Beghe, J., agrees with this concurring opinion.